DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
Applicant’s amendments to the claims and argument filed on February 25, 2022 have been received and entered. Claims 28-30 are newly added. Claims 1, 5-6, 13-15, 18-26, 28-29 and 30 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-15 (group I) in the reply filed on August 17, 2020 was acknowledged. Applicant’s election pf MUC1 and CD3 as species for tumor antigen and surface molecule without traverse was also acknowledged. Upon further consideration election of species requirement were withdrawn and all the nonelected species were rejoined with the elected species. Claims 18-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2020.
Claims 1, 5-6, 13-15, 28-30 are under consideration.

Priority
This application is a 371 of PCT/FI2016/050164 filed on 03/17/2016 that claims priority from foreign application FINLAND 20155182 filed on 03/17/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Claim Objections
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following claim 1 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 1 is presented to applicant for consideration: 
An oncolytic adenoviral vector comprising: i) an adenovirus serotype 5 (Ad5) nucleic acid backbone comprising a 5/3 chimeric fiber knob;  ii) E2F1 promoter for tumor specific expression of E1A; iii) a 24 bp deletion (D24) in the Rb binding constant region 2 of adenoviral E1;  iv) a nucleic acid sequence deletion of viral gp19k and 6.7k reading frames; and v) a nucleic acid sequence encoding a bispecific monoclonal antibody in the place of the deleted gp19k and 6.7K nucleic acid sequence in the E3 region, wherein the bispecific monoclonal antibody comprises a single chain variable fragment (scFv) specific for a cell surface molecule on immunological effector cells and a scFv specific for a tumor antigen, and wherein the tumor antigen is EpCAM1 or MUC 1 and the cell surface molecule is CD3.

Withdrawn-Claim Rejections - 35 USC § 103
Claims 1, 5, 13-15, were rejected under 35 U.S.C. 103 as being unpatentable over al Song et al (WO/2014/138314, dated 09/12/2014, EFD03/05/2013)/Yu et al (Molecular Therapy, 2013, 1-10), Dias et al (WO/2012/038606, dated 03/29/2012). Upon further consideration, instant rejection is withdrawn in view of alterative rejection of record as set forth below. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 13-15 remain rejected and claims 28-30 are also rejected under 35 U.S.C. 103 as being unpatentable over Song et al (WO/2014/138314, dated 09/12/2014, EFD03/05/2013)/Yu et al (Molecular Therapy, 2013, 1-10) and Hemminki et al (WO2014/170389, 10/23/2014)/ Diaconu et al (WO/2012/038607, dated 3/29/2012).
With respect to claims 1, 29 and 30, Song et al teach  an oncolytic virus that encodes a bipartite molecule comprising a single chain variable fragment (scFv) specific for a cell surface molecule and a scFv specific for a tumor antigen (claim 1 of ‘314 ), preferably wherein the cell surface molecule is on T lymphocytes (claim 3 of ‘314) or is a CD3 (claim 6 of ‘314), and wherein the tumor antigen is selected from the group consisting of EphA2, HER2, or GD2 or Muc1 (para. 6, 16, claim 4-5 of ‘314) (limitation of claims 1, 12-13, 29). It is further disclosed that the viral vector encodes a bi-specific T cell engager molecule and also encodes one or more polynucleotides that express co-stimulatory molecules, including CD70, CD80, CD83, CD86, CD134L (OX40L), and CD137L (41BBL) (see para. 9). Song continue to teach engager additionally comprises one or more other domains, e.g., one or more of cytokine, a costimulatory domain, a domain that inhibits negative regulatory molecules of T-cell activation, or a combination thereof. In specific embodiments, the cytokine is IL-15, IL-2, and/or IL-7 (para. 49) (limitation of claims 13-14). Likewise, Yu et al teach a viral vector encoding EphA2-scFv-CD3-scFv (see figure 1). Yu teaches EphA2-TEA-VVs induced significant T-cell proliferation if the cell culture medium was supplemented with 100 U/ml human IL-2. It is further disclosed that additional genetic modification of TEA-virus vector with transgenes that encode costimulatory molecules or cytokine should result in TEA-VVs that not only activate T cells but also induce robust T-cell proliferation (see page 7, col. 1, para. 2, col. 2).
Song/Yu differ from claimed invention by not disclosing the antibody-coding sequence be present on the adenoviral vector in the place of a deletion in the E3 region as recited in claim1. 
Hemminki et al teach an oncolytic adenoviral vector comprising 1) an adenovirus serotype 5 (Ad5) nucleic acid backbone comprising a 5/3 chimeric fiber knob: 2) E2F1 promoter for tumor specific expression of E1A; 3) a 24 bp deletion (D24) in the Rb binding constant region 2) of adenoviral E1; 4) a nucleic acid sequence deletion of viral gp19k and 6. 7k reading frames; and 5) a nucleic acid sequence encoding at least one cytokine transgene in the place of the deleted gp19k/6. 7K in the E3 region resulting in replication-associated control of transgene expression under the viral E3 promoter, wherein the cytokine is, IL-2, TNF alpha CD40L (see claims 23-24 of ‘389). It is further disclosed that the vector may code for two or more cytokines (see claims 23 and 26 of ‘389). It is further disclosed that in another embodiment of the invention E3 gp19k/6.7k is kept in the vector but one or many other E3 areas have been deleted (e.g. E3 9-kDa, E3 10.2 kDa, E3 15.2 kDa and/or E3 15.3 kDa) (see page 19, lines 15-17) (limitation of claims 1 , 6, 13-15). Hemminki et al further teaches a pharmaceutical composition comprising the oncolytic vector as discussed supra (see claim 29 of ‘389) (limitation of claim 15). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Likewise, Diaconu et al an oncolytic adenoviral vector comprising 1) an adenovirus serotype 5 (Ad5) nucleic acid backbone comprising a 5/3 chimeric fiber knob: 2) a promoter for tumor specific expression of E1A; 3) a 24 bp deletion (D24) in the Rb binding constant region 2) of adenoviral E1; 4) a nucleic acid sequence deletion of viral gp19k and 6. 7k reading frames; and 5) a nucleic acid sequence encoding at least one hCDl40 in the place of the deleted gp19k/6. 7K in the E3 region resulting in replication-associated control of transgene expression under the viral E3 promoter, wherein the cytokine is, IL-2, TNF alpha CD40L (see claims 1-3 and figure 1A  of ‘607).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Song et al /Yu and Hemminki/ Diaconu, to modify the oncolytic vector encoding a  bispecific antibody comprising a single chain variable region fragment directed against a cell surface molecule and an scFv specific against a tumor antigen as disclosed in Song/Yu by incorporating the heterologous coding sequence on an oncolytic adenoviral vector in the place of a deletion in the E3 region as suggested in Hemminki/ Diaconu, with a reasonable expectation of success, before the effective filing date of the instant invention.. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to so because (i) a capsid modification with the serotype 3 knob has shown improved infectivity and good efficacy in ovarian cancer (see page 2 lines 31-32 of Diaconu) (ii)  Ad5 vectors E1 and/or E3 regions were deleted enabling insertion of foreign DNA to the vectors  and  deletions of other regions as well as further mutations have provided extra  properties to viral vectors (See page 5, lines 9-11 of Diaconu) and (iii) the cDNA coding for transgene  placed into a gp19k/6. 7k deleted E3 region, under the E3 promoter restricts transgene expression to tumor cells that allow replication of the virus (see page 15, lines 25-28). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported insertion of an heterologous coding sequence in a deletion in the E3 region of an Ad5/3 vector as evident from the teaching of Diaconu. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
Applicant disagree with the rejection arguing the pending claims as amended show unexpected results relative to the cited art. Applicant provide supplemental data to establish unexpected results of an Ad5/3-E2F-d24-aMUC1CD3 oncolytic adenovirus in part relying on Figure 2A, 3 and 4. Applicant also point to example 12 of the specification unexpected results of human CD3 specific EpCAM targeted BiTE. Applicant continue to argue that the cited references provide any teaching or suggestion that would lead the skilled artisan to specifically select a vector from any one of Hemminki/ Diancou from the numerous possible vectors in the art to encode a bipartite molecule. Dias, for one, is directed to an oncolytic adenoviral vector encoding for a fully human monoclonal antibody specific for CTLA-4. See p. 6 of Dias. Hemminki discloses an oncolytic adenoviral vector comprising a nucleic acid sequence encoding at least one cytokine transgene. See p. 5 of Hemminki. Diancou discloses an oncolytic adenoviral vector comprising a nucleic acid sequence encoding human CD40L. See p. 6 of Diancou. None of these secondary references disclosed therein would be effective in producing a bipartite molecule and in providing the intended effects with tumor cells. Applicants’ arguments have been fully considered, but are not found persuasive.
Further, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that Hemminki’s declaration points to Figures 5 and 6 of the application showing effect of insertion of the antibody coding sequence in a deletion in the E3 region of an Ad5/3 vector. However, prior art summarized by the reference of Hemminki describes transgene insertion in a deletion in the E3 region of an Ad5/3 vector. Further, the art teaches greater antitumor activity of a combination of an armed virus vector with T cells over the combination of an unarmed virus vector with T cells similar to the effect disclosed in example 12 and 17 of the instant application (see Yu et al see page 102(1) col.2 para.2), thus the relevance of Applicants' arguments and declaration with respect to a greater antitumor activity is not apparent. Further, the increasing the efficacy of adoptive cell therapy or T-cell therapy in a subject by administering an oncolytic adenoviral vector are described by Hemminki et al. The methodology for incorporating coding sequence within a deleted E3 region of an Ad5/3 vector was also known and considered routine in the prior art (see page 5). Therefore, the fact that coding sequence of a gene or BiTE disclosed in prior art may be incorporated in a deleted E3 region of an Ad5/3 vector of prior art to exert a greater antitumor activity is an expected result, and is the goal behind incorporation of antibody coding sequence in the oncolytic adenoviral vector of Hemminki. In view of foregoing, it is apparent that Song et al suggest viral vector for the expression of genes for bipartite molecule with enhanced effect in adoptive cell therapy. It is relevant to point out that advantage of using an oncolytic adenovirus vector were known in art as evident from the teaching of Hemminki.  As indicated in MPEP 716.02(c), Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Additionally, unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." Example 12 and supplemental results use Ad5/3-E2F-d24-aMUC1CD3 and Ad5/3-E2F-d24-aMUC1CD3-IL2 vector (results in figure 2A, 4 and 6 of supplemental data) shows additive effect.  The specification and prior art teach the oncolytic virus contains a deletion of viral gp19k and 6.7k reading frames in the E3A region. This restricts transgene expression to tumor cells that allow replication of the virus and subsequent activation of the E3 promoter. The art teaches mutations within the E3 genes often alter the pattern of expression of the E3 proteins because these mutations may also affect the complex splicing scheme required for the appropriate expression of the E3 genes. The levels of expression of various E3 proteins known to be important in regulating the sensitivity of infected cells to TRAIL that are analyzed of cells infected with various mutant viruses. The results show that E3-6.7K is not detected in cells infected with mutant viruses from which the gene is deleted but is expressed at normal levels (compared to the level seen with wt virus rec700) in cells infected with the remaining mutant viruses (see Lichtenstein et al Journal of Virology, 2004, 12297-12307, cited as evidence without relying on rejection).   In the instant case, neither specification nor prior art suggested same unexpected results could be extended to an insertion of nucleic acid encoding scFV to any other deleted region of E3 such as E3-6.7K. The specification teaches inserting a nucleic acid sequence encoding a bipartite molecule comprising a single chain variable fragment (scFv) specific for a cell surface molecule and a scFv specific for a tumor antigen into the place of the deleted nucleic acid sequence of viral gp19k and 6.7k reading frames showing unexpected results (see para. 66 of the published application). The claims are not so limited. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ranki et al (Molecular Therapy, 2012, 20, pp336 abstract 87) teach oncolytic adenovirus vector that express GM-CSF to induce anti-cancer immunity. 
Carlos et al (Human Gene Therapy, 2015, 26, A13-A14.)
 Koski et al Molecular Therapy, 2010, 218, 10, 1874-1884.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632